EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark C. Johnson (reg. #: 69349) on 24 February 2022.

The application has been amended as follows: 

Claims
The following amendment is made to correct typographical errors:

In Reference to Claim 1
In line 19, the phrase “an upper end including plunger head” is corrected to read –an upper end including a plunger head–.
In Reference to Claim 4
In lines 1 – 2, the phrase “The fully variable valve train with a rotary plunger for an internal combustion engine according to claim 2” is corrected to read –The fully variable valve train 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the fully variable valve train of claim 1, the inclusion of:
“wherein the rotary plunger comprises an upper end including a plunger head, and a lower end including a gear engaged with a rack configured to rotate the rotary plunger” was not found.
The prior art of Diehl et al. (US 2004/0211378) teaches the claimed hydraulic variable valve train system components and the prior art of Mischker et al. (US 2004/0154565) teaches most of the claimed features of the hydraulic cylinder.  The prior art, however, does not fairly teach or suggest incorporating a gear at a lower end of the rotary valve configured to engage a rack so as to enable rotation of the rotary plunger as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746